Case: 15-50374      Document: 00513289406         Page: 1    Date Filed: 12/01/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                     No. 15-50374
                                                                                  Fifth Circuit

                                                                                FILED
                                   c/w No. 15-50375                      December 1, 2015
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HENRY ANTONIO ZUNIGA-RIVERA,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:15-CR-22
                             USDC No. 1:09-CR-608


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Henry Antonio
Zuniga-Rivera has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Zuniga-Rivera has filed a response.
The record is not sufficiently developed to allow us to make a fair evaluation of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50374     Document: 00513289406     Page: 2    Date Filed: 12/01/2015


                                  No. 15-50374
                                c/w No. 15-50375

Zuniga-Rivera’s claims of ineffective assistance of counsel; we therefore decline
to consider the claims without prejudice to collateral review. See United States
v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert. denied, 135 S. Ct. 123 (2014).
      We have reviewed counsel’s brief and the relevant portions of the records
reflected therein, as well as Zuniga-Rivera’s response.         We concur with
counsel’s assessment that the appeals present no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEALS ARE
DISMISSED. See 5TH CIR. R. 42.2. Zuniga-Rivera’s motion to remove counsel
and to appoint new counsel is DENIED. See United States v. Wagner, 158 F.3d
901, 902-03 (5th Cir. 1998).




                                        2